UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-4959



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANTWOYNE L. WYATT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (CR-03-173)


Submitted:   July 23, 2004             Decided:     September 3, 2004


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jessica M. Erickson, HUNTON & WILLIAMS, L.L.P., Richmond, Virginia,
for Appellant. Paul J. McNulty, United States Attorney, Michael J.
Elston, Stephen W. Miller, Assistant United States Attorneys,
Richmond, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Following a jury trial, Antwoyne L. Wyatt was convicted

of possession with intent to distribute cocaine base, in violation

of 21 U.S.C. § 841 (2000) (Count One), possession of cocaine base,

in violation of 21 U.S.C. § 844 (2000) (Count Two), possession of

a   firearm    in    furtherance         of    a    drug    trafficking    offense,   in

violation      of    18   U.S.C.     §    924(c)      (2000)    (Count     Three),    and

possession of a firearm by an unlawful user of a controlled

substance, in violation of 18 U.S.C. § 922(g)(3) (2000) (Count

Four).     Count Two, a lesser included offense of Count One, was

merged with Count One for sentencing purposes.                        Wyatt received a

total sentence of 217 months in prison, consisting of 157 months on

Count One, a consecutive sixty months on Count Three, and a

concurrent     120    months    on       Count      Four.     Wyatt   timely   appeals,

claiming      that   the   evidence           was    insufficient     to   support    his

convictions on Counts Three and Four.                       Finding no merit to his

claims, we affirm.

              A defendant challenging the sufficiency of the evidence

“bears a heavy burden.”            United States v. Beidler, 110 F.3d 1064,

1067 (4th Cir. 1997).          “The verdict of a jury must be sustained if

there is substantial evidence, taking the view most favorable to

the Government, to support it.” Glasser v. United States, 315 U.S.

60, 80 (1942).        This court “ha[s] defined ‘substantial evidence,’

in the context of a criminal action, as that evidence which ‘a


                                           - 2 -
reasonable finder of fact could accept as adequate and sufficient

to support a conclusion of a defendant’s guilt beyond a reasonable

doubt.’”     United States v. Newsome, 322 F.3d 328, 333 (4th Cir.

2003) (quoting United States v. Burgos, 94 F.3d 849, 862-63 (4th

Cir. 1996) (en banc)).                In evaluating the sufficiency of the

evidence,    this       court    does       not   review    the   credibility       of   the

witnesses and assumes that the jury resolved all contradictions in

the testimony in favor of the government.                    United States v. Romer,

148 F.3d 359, 364 (4th Cir. 1998).                     The court reviews both direct

and circumstantial evidence and permits “the government the benefit

of all reasonable inferences from the facts proven to those sought

to be established.” United States v. Tresvant, 677 F.2d 1018, 1021

(4th Cir. 1982).

            As     to    Count    Three,          we   conclude   that       the   evidence

presented at trial was sufficient to permit a reasonable fact

finder to conclude that Wyatt knowingly possessed the gun and that

Wyatt’s possession of the gun was “in furtherance” of a drug-

trafficking crime.         See United States v. Lomax, 293 F.3d 701, 705

(4th Cir. 2002) (discussing the factors that might lead a jury to

conclude    that    there       was     a    connection      between     a    defendant’s

possession    of    a    firearm      and     the      defendant’s    drug-trafficking

activity); id. at 706 (explaining that “[f]act finders are not

required to blind themselves to the unfortunate reality that drugs

and guns all too often go hand in hand. . . .                        Therefore, a fact


                                             - 3 -
finder is certainly entitled to come to the common-sense conclusion

that when someone has both drugs and a firearm on their person, the

gun is present to further drug trafficking.”).

          As to Count Four, we conclude that the evidence was

sufficient to permit a reasonable fact finder to conclude that

Wyatt knowingly possessed the gun and that Wyatt was an “unlawful

user” of a controlled substance within the meaning of § 922(g)(3).

See United States v. Jackson, 280 F.3d 403 (4th Cir. 2002) (holding

that firearm possession and drug use need not be simultaneous to

support § 922(g)(3) conviction).

          Accordingly, we affirm Wyatt’s convictions.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          AFFIRMED




                              - 4 -